
	

114 HRES 662 IH: Recognizing March 31 as “César Chávez Day” in honor of the accomplishments and legacy of César Estrada Chávez.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 662
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Cárdenas (for himself, Mrs. Napolitano, Mr. Rangel, Mr. Vargas, Mr. Gallego, Mrs. Lawrence, Ms. Hahn, Mr. Vela, Ms. Norton, Mrs. Watson Coleman, Mr. Cuellar, Ms. Brownley of California, Mr. Gene Green of Texas, Ms. Moore, Mr. Grijalva, Ms. Schakowsky, Mr. Conyers, Mr. Hinojosa, Mr. Gutiérrez, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lewis, Mrs. Torres, Ms. Titus, Mr. Castro of Texas, Ms. Lee, Mr. Sablan, Mr. Honda, Mr. Takano, Ms. Loretta Sanchez of California, Mr. Sires, Ms. Linda T. Sánchez of California, Ms. Speier, Mr. Serrano, Ms. Roybal-Allard, Mr. Pierluisi, Mr. Ellison, Mr. Loebsack, Mr. Peters, Mr. Kennedy, Mr. Delaney, Mr. Pallone, Mr. Aguilar, Ms. Judy Chu of California, Ms. Velázquez, Ms. Meng, Mr. Becerra, and Mr. Kildee) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing March 31 as César Chávez Day in honor of the accomplishments and legacy of César Estrada Chávez.
	
	
 Whereas César Estrada Chávez was born on March 31, 1927, near Yuma, Arizona; Whereas César Estrada Chávez spent his early years on a family farm;
 Whereas, at the age of 10, César Estrada Chávez joined the thousands of migrant farm workers laboring in fields and vineyards throughout the Southwest after a bank foreclosure resulted in the loss of the family farm;
 Whereas César Estrada Chávez, after attending more than 30 elementary and middle schools and achieving an eighth grade education, left school to work full time as a farm worker to help support his family;
 Whereas at the age of 17, César Estrada Chávez entered the United States Navy and served the United States with distinction for 2 years;
 Whereas in 1948, César Estrada Chávez returned from military service to marry Helen Fabela, whom he had met while working in the vineyards of central California;
 Whereas César Estrada Chávez and Helen Fabela had 8 children; Whereas, as early as 1949, César Estrada Chávez was committed to organizing farm workers to campaign for safe and fair working conditions, reasonable wages, livable housing, and outlawing child labor;
 Whereas in 1952, César Estrada Chávez joined the Community Service Organization, a prominent Latino civil rights group, and worked with the organization to coordinate voter registration drives and conduct campaigns against discrimination in East Los Angeles;
 Whereas César Estrada Chávez served as the national director of the Community Service Organization; Whereas in 1962, César Estrada Chávez left the Community Service Organization to found the National Farm Workers Association, which eventually became the United Farm Workers of America;
 Whereas under the leadership of César Estrada Chávez, the United Farm Workers of America organized thousands of migrant farm workers to fight for fair wages, health care coverage, pension benefits, livable housing, and respect;
 Whereas César Estrada Chávez was a strong believer in the principles of nonviolence practiced by Mahatma Gandhi and Dr. Martin Luther King, Jr.;
 Whereas César Estrada Chávez effectively used peaceful tactics that included fasting for 25 days in 1968, 25 days in 1972, and 38 days in 1988, to call attention to the terrible working and living conditions of farm workers in the United States;
 Whereas, through his commitment to nonviolence, César Estrada Chávez brought dignity and respect to organized farm workers and became an inspiration to and a resource for individuals engaged in human rights struggles throughout the world;
 Whereas the influence of César Estrada Chávez extends far beyond agriculture and provides inspiration for those working to better human rights, empower workers, and advance the American Dream, which includes all individuals of the United States;
 Whereas César Estrada Chávez died on April 23, 1993, at the age of 66 in San Luis, Arizona, only miles from his birthplace;
 Whereas more than 50,000 people attended the funeral services of César Estrada Chávez in Delano, California;
 Whereas César Estrada Chávez was laid to rest at the headquarters of the United Farm Workers of America, known as Nuestra Señora de La Paz, located in the Tehachapi Mountains in Keene, California;
 Whereas, since the death of César Estrada Chávez, schools, parks, streets, libraries, and other public facilities, as well as awards and scholarships, have been named in his honor;
 Whereas more than 10 States and dozens of communities across the United States honor the life and legacy of César Estrada Chávez each year on March 31;
 Whereas March 31 is recognized as an official State holiday in California, Colorado, and Texas, and there is growing support to designate the birthday of César Estrada Chávez as a national day of service to memorialize his heroism;
 Whereas during his lifetime, César Estrada Chávez was a recipient of the Martin Luther King, Jr., Peace Prize;
 Whereas, on August 8, 1994, César Estrada Chávez was posthumously awarded the Presidential Medal of Freedom;
 Whereas, on October 8, 2012, President Barack Obama authorized the Secretary of the Interior to establish a César Estrada Chávez National Monument in Keene, California;
 Whereas President Barack Obama honored the life of service of César Estrada Chávez by proclaiming March 31, 2013, to be “César Chávez Day” and by asking all people of the United States to observe March 31 with service, community, and education programs to honor the enduring legacy of César Estrada Chávez; and
 Whereas the United States should continue the efforts of César Estrada Chávez to ensure equality, justice, and dignity for all people of the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes “César Chávez Day” to honor the accomplishments and example of César Estrada Chávez, a great hero of the United States;
 (2)pledges to promote the legacy of César Estrada Chávez; and (3)encourages the people of the United States to commemorate the legacy of César Estrada Chávez and to always remember his great rallying cry, “¡Sí, se puede!”, which is Spanish for “Yes, we can!”.
			
